          Case 1:18-cv-10029-ADB Document 60 Filed 05/01/19 Page 1 of 10



                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

---------------------------------------------------------------X
CARLOS CHAVIRA, Individually and on                            :
Behalf of All Other Persons Similarly Situated,                :
                                                               :
                                    Plaintiff,                 :   Case No. 1:18-cv-10029-ADB
                                                               :
                                                               :   LEAVE TO FILE GRANTED ON
                  -against-                                    :   APRIL 12, 2019
                                                               :
OS RESTAURANT SERVICES, LLC                                    :
and BLOOMIN’ BRANDS, INC., together                            :
doing business as OUTBACK STEAKHOUSE                           :
                                                               :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

  PLAINTIFF’S REPLY MEMORANDUM IN SUPPORT OF MOTION FOR NOTICE
        AND CONDITIONAL CERTIFICATION UNDER 29 U.S.C. § 216(b)

        Outback’s opposition to Plaintiff’s Motion for Notice and Conditional Certification

(“Plaintiff’s Motion” or the “Motion”) (ECF No. 35) makes no argument – legal, factual, or

otherwise – relevant to the issue now before the Court, which is whether the evidence presented

by Plaintiff Carlos Chavira and eight Opt-in Plaintiffs (jointly, the “Plaintiffs”) meets the lenient

standard in this Court (as well as elsewhere) for notice and conditional certification under 29

U.S.C. §216(b).

        Plaintiffs’ evidence readily suffices and could hardly be clearer: nine Plaintiffs testified

that they each held the same position while working for Outback, performed the same non-

exempt duties, were subject to the same policies, were paid on the same salary basis, routinely

worked overtime without pay, and were classified as exempt under the FLSA pursuant to a

common classification decision; moreover, the testimony of each is the same regardless of where

they worked, reflecting a common experience across multiple U.S. states. See Memorandum in

                                                        1
         Case 1:18-cv-10029-ADB Document 60 Filed 05/01/19 Page 2 of 10



Support of Plaintiff’s Motion for Notice and Conditional Certification (“Pl.’s Memo”) (ECF No.

36) at 3-7 (citing cases and setting forth the standard as per prior precedent, including, inter alia,

Roberts v. TJX Cos., No. 13-cv-13142-ADB, 2018 U.S. Dist. LEXIS 49174, *11-12 (D. Mass.

March 17, 2017) (burden for notice met where “plaintiffs "mak[e] some showing that 'there are

other employees . . . who are similarly situated with respect to their job requirements and with

regard to their pay provisions,' on which the criteria for many FLSA exemptions are based, who

are classified as exempt pursuant to a common policy or scheme.”) (citations omitted).

       Outback does not refute Plaintiff’s evidence as to the necessary showing. That should end

the inquiry. Nonetheless, Outback makes three arguments in opposition to Plaintiff’s Motion:

first, that seven decades of FLSA collective action jurisprudence should be radically reconceived

based on Bristol-Myers Squibb Co. v. Superior Court, 582 U.S. ___, 137 S. Ct. 1773 (2017)

(Defendants’ Memorandum of Law in Opposition to Plaintiff’s Motion for Notice and

Conditional Certification (“Def’s. Opp.”) (ECF No. 46) at 7-10); second, it attempts to challenge

the ultimate merits of the case by appealing to the Court to consider its declarations from current

employees (Def.’s Opp. at 10-17); and, finally, it complains that the appropriate notice period in

this case should not reflect the tolling agreement which Outback itself entered into (Def.’s Opp.

at 18-20). Each of Outback’s points are addressed in turn below.

                                           ARGUMENT

I.     Bristol-Myers Does Not Apply to FLSA Actions

       Outback argues that the Court should deny conditional certification to non-Massachusetts

putative plaintiffs (Def.’s Opp. at 7-10), citing the Supreme Court’s 2017 Bristol-Myers decision,

as well as Roy v. FedEx Ground Package System, Inc., 353 F. Supp. 3d 43 (D. Mass 2018). This

argument is repeated in Outback’s Memorandum in Support of Motion to Strike Notice of



                                                  2
         Case 1:18-cv-10029-ADB Document 60 Filed 05/01/19 Page 3 of 10



Consent (ECF No. 45). Rather than repeat what was argued in Plaintiff’s Opposition to

Defendant’s Motion to Strike Notices of Consent (“Pl.’s Opp.”) (ECF No. 56) at 1-13, Plaintiff

respectfully refers the Court to that opposition for the reasons that Outback’s argument fails.

II.    The Court Should Not Consider Outback’s “Happy Camper” Declarations

       To oppose Plaintiff’s motion for notice, Outback submits declarations it obtained from

current employees, all of whom attest to what they say is managerial work as Front of House

(“FOH”) Managers at Outback restaurants. However, as Plaintiff pointed out in his Motion,

once a plaintiff meets his burden during the first stage, courts refuse to consider a defendant’s

arguments that differences exist among the collective. See Motion at 8 n.4 (citing, inter alia,

Johnson v. VCG Holding Corp., 802 F. Supp. 2d 227, 236 (D. Me. 2011) (“differences

[supposedly shown by employee affidavits submitted by the employer] are best considered at the

second stage after discovery has provided ‘a more extensive and detailed factual record’”) (citing

Morgan v. Family Dollar Stores, Inc., 551 F.3d 1233, 1261 (11th Cir. 2008)).1

       Particularly in misclassification cases, courts “regularly” disregard a defendant’s “happy

camper” declarations both because they address ultimate merits issues (and not the classification

decision), and because they are suspect and of little value in determining whether notice should

issue. Winfield v. Citibank, N.A., 2012 U.S. Dist. LEXIS 16449, at *25 n.6 (S.D.N.Y. Jan. 27,

2012); see also, e.g., Kellgren, 2015 U.S. Dist. LEXIS 118615, at *17 (“[T]he Court is not

determining whether Petco ASMs are properly classified as exempt in this stage of the analysis,

as that argument pertains to the merits of the claim [t]herefore, the Court will not give



1
       Outback takes issue (Def.’s Opp. at 11 n.14) with Plaintiff’s citation to this statement in
Johnson, ignoring the other cases cited by Plaintiff (Memo. at 8 n.4). Outback only cites
Johnson for the fact that it declined to certify for notice, which it did solely for the reason that
only two plaintiffs had joined the case with no indication that others might join – not because of
competing evidence from the employer as to differences in the work. Id. at 238-39.
                                                  3
         Case 1:18-cv-10029-ADB Document 60 Filed 05/01/19 Page 4 of 10



Defendant’s happy camper declarations any weight.”); Goodman v. Burlington Coat Factory,

2012 U.S. Dist. LEXIS 166910, at *26 (D.N.J. Nov. 20, 2012) (defendants’ declarations

attempting to “show individual differences among the ASMs’ actual duties . . . necessarily

address[] the merits of Plaintiffs’ claim and [are] therefore premature”); Creely v. HCR

Manorcare, 789 F. Supp. 2d 819, 840 (N.D. Ohio 2011) (“[T]his Court is not swayed by [the

defendant’s] submission of thirty-five ‘happy camper’ affidavits .... [T]he Court’s function at this

stage of conditional certification is not to perform a detailed review of individualized facts from

employees hand-picked by [the defendant]”); Aros v. United Rentals, Inc., 269 F.R.D. 176, 180

(D. Conn. 2010) (“The court agrees with Aros that it is inappropriate to consider the declarations

of other United Rentals employees, which have been submitted to the court by United Rentals in

an effort to prove that the potential collective action members are not similarly situated.”).2

       Behind these decisions is also a recognition that such declarations, obtained by company

lawyers approaching employees who might well be fearful of keeping their jobs, possess “glaring

reliability concerns” and “carry within them possible pressure arising from ongoing employment

relationships.” In re Wells Fargo Home Mortg. Overtime Pay Litig., 527 F. Supp. 2d 1053, 1060

(N.D. Cal. 2007) (refusing to consider declarations); Shores v. Publix Super Mkts., 1996 U.S.




2
        See also, e.g., Chime v. Peak Sec. Plus, Inc., 137 F. Supp. 3d 183, 202 (E.D.N.Y. 2015)
(“declarations submitted in opposition to a motion for conditional certification carry limited
weight, since the focus of the court’s inquiry is not on the defendants’ evidence, but on whether
the plaintiffs have made their requisite showing” (internal quotation and alteration marks
omitted)); Amador v. Morgan Stanley & Co. LLC, No. 11 Civ. 4326, 2013 U.S. Dist. LEXIS
19103, *28-29 (S.D.N.Y. Feb. 7, 2013) (“To balance the parties’ competing affidavits at this
stage would require the Court to determine the facts, determine credibility of the affiants, and
resolve legal contentions, all of which the conditional certification and potential later
decertification process is structured so as to avoid. As long as Plaintiff’ [a]ffidavits are
sufficiently similar and detailed to constitute a preliminary showing that they and other potential
plaintiffs together were victims of a common policy or plan, Plaintiffs have met their burden.”
(quotation omitted).
                                                  4
         Case 1:18-cv-10029-ADB Document 60 Filed 05/01/19 Page 5 of 10



Dist. LEXIS 22396, at *11 (M.D. Fla. Nov. 25, 1996) (“highly suspicious” of declarations taken

via ex parte work place communication). Further, as stated in Cohen v. Gerson Lehrman Group,

Inc., 686 F. Supp. 2d 317, 329 (S.D.N.Y. 2010), “it would be inappropriate to rely on

defendants’ affidavits at an early stage of litigation, prior to the affiants’ availability for

deposition.” These words have particular applicability here, in light of the fact that Outback did

not produce the declarations in a timely manner – indeed, these individuals were not listed in

Outback’s Rule 26 disclosure – and were only produced with Outback’s opposition papers. On

this ground alone they could properly be stricken.3 See, e.g., Henry v. Quicken Loans, Inc., 2009

U.S. Dist. LEXIS 90126, at *15 (E.D. Mich. Sept. 30, 2009); see also, e.g., Cunningham v. Elec.

Data. Sys. Corp., 754 F. Supp. 2d 638, 648 (S.D.N.Y. 2010) (“Plaintiffs have met their burden

under the preliminary standard for conditional certification, and [defendant] cannot prevent the

Plaintiffs from proceeding as a collective action by relying on the declarations it has

submitted.”); Pippins v. KPMG LLP, No. 11 Civ. 0377, 2012 WL 19379, at *12 (S.D.N.Y. Jan.

3, 2012) (declining to consider defendant’s affidavits at conditional certification stage and noting




3
        Outback places great reliance on the Magistrate’s Report and Recommendation in
McKnight v. Honeywell Safety Prods., Inc., 2017 U.S. Dist. LEXIS 128035 (D.R.I. June 13,
2017). But that is inapposite: there, the plaintiffs offered only two declarations, both from
employees from within the same state who never worked in another state, while the defendants
submitted ten declarations showing that the position which plaintiffs sought to certify was in fact
multiple positions, working within different functional groups, and subject to different regional
practices across the country. In other words, there was not even a showing as to a single position
within the policy-making and classification processes of the company. Here, in contrast, nine
Plaintiffs describe identical experiences across ten separate states (as well as other evidence,
such as the identical job posting), while Outback makes no assertion that the FOH position
differs regionally in any way whatsoever. Indeed, the facts here are more akin to Roberts than
McKnight, where, and as Outback quotes, Plaintiffs “uniformly described spending most of their
workday performing non-exempt tasks. No potential opt-in testified otherwise.” Def.’s Opp. at
15; see also citations in n.1, above.

                                                    5
         Case 1:18-cv-10029-ADB Document 60 Filed 05/01/19 Page 6 of 10



that “[e]arly certification of a collective action exists to help develop the factual record, not put

an end to an action on an incomplete one”).4

       Nevertheless, aside from the foregoing and even should the Court consider Outback’s

declarations, they actually provide additional support for Plaintiff’s Motion. Although they are

designed to draw out merits positions favorable to Outback, they show substantial similarity

across the FOH Manager position. For example, nearly all of the declarants state that they

participated in the same training program and describe common store management practices,

such as “Alley Rallies.” All but two admit to working more than 40 hours, and those that

address nonexempt work all say that they do some amount of it. None disavow doing

nonexempt tasks. And though it is premature to test the truth of these statements (even should

any of these individuals join the collective), or make findings as to whether they satisfy the

exemption test, all attest to performing some role in the hiring process and the disciplinary




4
        A further reason why the Court should disregard Outback’s happy camper declarations is
that they show no indication that they were obtained following the kinds of warnings and
background information about the employer’s adverse position to the declarants that other courts
have required. See Longcrier v. HL-A Co., Inc., 595 F. Supp. 2d 1218 (S.D. Ala. 2008) (granting
motion to strike declarations where employer had misled employees into believing they were
participating in a survey and had not informed them of the existence of the lawsuit or their
opportunity to be a part of the class) (citing cases); Sjoblom v. Charter Communications, LLC,
2007 U.S. Dist. LEXIS 94829, 2007 WL 5314916, *3 (W.D. Wis. Dec. 26, 2007) (“defendants’
less than full disclosure of the affiants’ potential interest in this lawsuit” in “blitz campaign of
affidavit gathering” warranted striking affidavits and requiring prior consent from court before
future contacts with potential parties to litigation). Here, Plaintiffs’ counsel three times
requested that Outback’s counsel explain what safeguards were put in place to guard against
wrongful coercion and ensure informed consent to an evidentiary process that could affect opt-
ins’ potential claims. Outback’s counsel refused to do so. Instead, Defendants justified their
refusal even to share what they might have done (if anything) by referring to the decision in
McLaughlin v. Liberty Mut. Ins. Co., 224 F.R.D. 295 (D. Mass. 2004) which has no applicability
whatsoever inasmuch as it was a post-certification Rule 23 class action and therefore it did not
involve or implicate the opt-in collective action concerns addressed in such decisions as
Longcrier and Sjoblom.
                                                   6
         Case 1:18-cv-10029-ADB Document 60 Filed 05/01/19 Page 7 of 10



process, as well as employee training.5 These fundamental similarities across these declarations

suggest that FOH Managers’ exemption status can be adjudicated in a single proceeding.

       Outback’s reliance on these declarations ultimately misunderstands the nature of a FLSA

collective action and why notice issues. Notice issues to permit potential plaintiffs who may

believe themselves to be similarly situated to the named plaintiff(s) to join the case. The

collective action is then about the individuals who join, not about those who did not join (for

whatever reason, including that they may not wish to expose themselves to the burdens of

litigation or that they fear retaliation). Thus, until other FOH Managers actually join the

collective, it is it is impossible to determine how similar, on the ultimate merits, they may be.

Gortat v. Capala Bros., 2010 U.S. Dist. LEXIS 35451, at *34-35 (E.D.N.Y. Apr. 9. 2010) (“The

heightened [second stage] scrutiny standard is only appropriate after the opt-in period has ended

and the court is able to examine whether the actual plaintiffs who joined the case are similarly

situated. It would not sensible serve the purposes of a two- step scheme to impose on plaintiffs a

heightened burden of proving that as-yet- unknown plaintiffs are similarly situated.”).

       Lastly, Outback complains that the nine individuals who have joined this case pre-notice

are too few for notice to issue (Def.’s Opp. at 12-14). As this Court is aware, however, FLSA

notice can (and does) issue even when there have been few, if any, opt-ins, even in substantial

nationwide cases far larger than this; indeed, nine is a fairly substantial number. See, e.g.,

Roberts v. TJX Cos., No. 13-cv-13142-ADB, 2018 U.S. Dist. LEXIS 49174, *21 (D. Mass.

March 17, 2017) (citing McEarchen v. Urban Outfitters, Inc., No. 13-03569, 2014 U.S. Dist.

LEXIS 134093, 2014 WL 4701164, at *2 (E.D.N.Y. Sept. 23, 2014) (upholding magistrate’s




5
        Plaintiff’s chart depicting the common allegations in Outback’s declarations is attached
hereto as Exhibit A.
                                                  7
         Case 1:18-cv-10029-ADB Document 60 Filed 05/01/19 Page 8 of 10



conditional certification of national mid-manager misclassification collective without any

discovery, declarations or other submissions from plaintiffs, or even formal motion practice

based entirely on “[defendant’s counsel’s] admissions [at first status conference that all ASMs

are viewed as non-exempt] and corporate documents”); see also, e.g., Lapan v. Dick’s Sporting

Goods, Inc., No. CIV.A. 13-11390-RGS, 2014 U.S. Dist. LEXIS 118069, at *1-3 (D. Mass. Aug.

20, 2014) (notice issued in nationwide mid-manager misclassification case with named plaintiff

and two opt-ins); Indergit v. Rite Aid Corp., 08 Civ. 9361 (PGG), 08 Civ. 11364 (PGG), 2010

U.S. Dist. LEXIS 60202 (S.D.N.Y. June 15, 2010) (approving notice to 8,400 nationwide (except

California) Rite Aid SMs based upon three affidavits and corporate documents); Craig v. Rite

Aid Corp., 08-cv-2317, 2009 U.S. Dist. LEXIS 114785 (M.D. Pa. Dec. 9, 2009) (conditional

certification of nationwide FLSA collective of over 8,000 Rite Aid ASMs, except those in

California, based on plaintiff’s pleadings, uniform job advertisements and affidavits (no

depositions) from ASMs).

III.   The Notice Period Should Extend to January 16, 2013

       Plaintiff’s proposed form of notice and consent includes a time period that starts on

January 16, 2013. See Pl’s Memo, Ex. 13 (ECF No. 36-14). This date reflects a tolling

agreement entered into by Outback with regard to the FOH Manager position, as described by

Plaintiff in support of his Motion. See Pl.’s Memo at 11-14; see also Declaration of Justin M.

Schwartz (ECF No. 36-15). Outback in its Opposition (at 18-20) argues that the tolling

agreement does not apply to this case, and again refers the Court to its Memorandum in Support

of Motion to Strike Notice of Consent (ECF No. 45 at 11-19), which also argues for the

inapplicability of the agreement.




                                                8
         Case 1:18-cv-10029-ADB Document 60 Filed 05/01/19 Page 9 of 10



       Outback is mistaken for the reasons described in Plaintiff’s Opposition to Defendant’s

Motion to Strike Notices of Consent (ECF No. 56) at 20-25, and Plaintiff incorporates the same

by reference here. Outback’s misleading presentation to the Court of the terms of the tolling

agreement does not change the plain meaning of those terms as written in the agreement.

                                        CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion should be granted, and notice sent out as

soon as practicable to all FOH Managers employed by Outback from January 16, 2013 to the

present, in the form submitted for approval by the Court.

                                     Respectfully submitted,

Dated: May 1, 2019                   By: ___/s/ Fran L. Rudich________________
                                            Fran L. Rudich
                                            Seth R. Lesser*
                                            Christopher M. Timmel*
                                            KLAFTER OLSEN & LESSER LLP
                                            Two International Drive, Suite 350
                                            Rye Brook, NY 10573
                                            Telephone: (914) 934-9200
                                            E-mail: fran@klafterolsen.com
                                            E-mail: seth@klafterolsen.com
                                            E-mail: christopher.timmel@klafterolsen.com

                                             Gregg I. Shavitz*
                                             Michael Palitz*
                                             Logan Pardell*
                                             SHAVITZ LAW GROUP PA
                                             1515 S Federal Hwy., Suite 404
                                             Boca Raton, FL. 33432
                                             Telephone: (561) 447-8888
                                             E-mail: gshavitz@shavitzlaw.com
                                             E-mail: mpalitz@shavitzlaw.com
                                             E-mail: lpardell@shavitzlaw.com

                                             Justin M. Swartz*
                                             Deirdre Aaron*
                                             OUTTEN & GOLDEN LLP
                                             685 Third Avenue, 25th Floor
                                             New York, NY 10017

                                                9
Case 1:18-cv-10029-ADB Document 60 Filed 05/01/19 Page 10 of 10



                            Telephone: (212) 245-1000
                            E-mail: JMS@outtengolden.com
                            E-mail: daaron@outtengolden.com

                            Hillary Schwab
                            FAIR WORK, P.C.
                            192 South Street, Suite 450
                            Boston, MA. 02111
                            Telephone: (617) 607-3260
                            E-mail: hillary@fairworklaw.com

                            Attorneys for Plaintiff and the Collective

                            *admitted pro hac vice




                              10
